 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   MARTIN STARACE,                                     Case No. 1:19-cv-00202-LJO-SAB

11                   Plaintiff,                          ORDER REQUIRING PARTIES TO FILE
                                                         DISPOSITIONAL DOCUMENTS
12           v.

13   ABSOLUTE BONDING CORPORATION,                       (ECF No. 7)

14                   Defendant.                          SIXTY DAY DEADLINE

15

16          On April 29, 2019, Plaintiff filed a notice informing the Court that the parties have

17 reached settlement resolving Plaintiff’s individual claims.

18          Accordingly, it is HEREBY ORDERED that:

19          1.      All pending matters and dates are VACATED; and

20          2.      The parties shall file dispositional documents within sixty (60) days of the date of

21                  entry of this order.

22
     IT IS SO ORDERED.
23

24 Dated:        April 30, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
